Opinion by
Cline, J.
An examination showed there is no specific provision *281for dried nuts in paragraph 752. At the hearing a sample of the merchandise was received in evidence. This exhibit contains several samples which appear to be in the natural state, having thin separable rinds or shells and an internal meat and kernel, the meat being soft and having no indication of having been dried, but the shells are dry and brittle and break easily like the shell of an almond. The court stated that the exhibit seemed to conform with the definition of the word “nut.” From examination of the sample the court found that the merchandise is unshelled edible nuts which have not been subjected to any drying process other than that which occurs naturally. It was therefore held dutiable at 2% cents per pound under paragraph 761, under the provision for “edible nuts, not specially provided for, not shelled,” as claimed. Sun Kwong On v. United States, T. D. 22461 (G. A. 4756) and Abstract 14685 followed.